Order, Supreme Court, New York County, entered June 2, 1971, denying defendant’s motion for a change of venue, *952unanimously reversed, on the law and as a matter of discretion, and the motion granted, without costs and without disbursements. Plaintiffs are residents of Nassau County, as is the codefendant. All witnesses and records are in that county. In this situation it is an abuse of discretion to deny an application to have the case tried in the county where the cause of action originated (Slavin v. Whispell, 5 A D 2d 296). Concur—Stevens, P. J., Capozzoli, McGrivern, Nunez and Steuer, JJ.